United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3955
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *    Appeal from the United States
      v.                                 *    District Court for the Eastern
                                         *    District of Arkansas
Jimmy Lee Stuckey, Jr.,                  *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: April 10, 2001

                                   Filed: July 6, 2001
                                    ___________

Before HANSEN and BYE, Circuit Judges, and MELLOY,1 District Judge.
                              ___________

BYE, Circuit Judge.

       We review for a second time Jimmy Lee Stuckey, Jr.'s conviction for being a
felon in possession of a firearm, a violation of 18 U.S.C. § 922(g)(1). In his first
appeal, Stuckey argued that the district court erred in giving a supplemental jury
instruction which indicated that a felon could not possess a firearm "at any time." We
upheld the conviction even though we concluded that the district court should have told


      1
        The Honorable Michael J. Melloy, United States District Judge for the Northern
District of Iowa, sitting by designation.
the jury to decide whether Stuckey possessed a firearm at a time "reasonably near" the
date alleged in the indictment. In doing so, we analyzed Stuckey's argument under the
variance doctrine, and declined to consider whether the instruction amounted to a
constructive amendment of the indictment. United States v. Stuckey, 220 F.3d 976,
979-83 (8th Cir. 2000). We also remanded for resentencing, because we held that
Stuckey's prior military drug convictions, which had been used to increase his sentence,
did not qualify as "serious drug offenses" for purposes of the armed career offender
enhancement under 18 U.S.C. § 924(e). See id. at 984-86.

        In this second appeal, Stuckey does not challenge any issues related to his
resentencing hearing. Instead, he again challenges his conviction by (1) arguing for the
first time that 18 U.S.C. § 922(g)(1) is unconstitutional, and (2) renewing the jury-
instruction challenge he made in his first appeal, claiming we clearly erred by failing
to consider whether the supplemental instruction amounted to a constructive
amendment of the indictment.

      Stuckey's constitutional challenge is foreclosed by several of our past decisions.
His renewed challenge to the supplemental jury instruction is barred by the law of the
case doctrine. We therefore affirm the judgment of conviction.

                                   DISCUSSION2

I.    The Constitutionality of 18 U.S.C. § 922(g)(1).

      Stuckey argues that the Supreme Court's decisions in United States v. Lopez,
514 U.S. 549 (1995) (involving the Gun-Free School Zones Act, codified at 18 U.S.C.
§ 922(q)), and United States v. Morrison, 529 U.S. 598 (2000) (involving the Violence


      2
      The pertinent facts are set forth in the first opinion, see Stuckey, 220 F.3d at
978-79, and will not be repeated here.

                                          -2-
Against Women Act, codified in part at 42 U.S.C. § 13981), both of which struck down
statutes as unconstitutional exercises of the Commerce Clause, require the court to
strike down 18 U.S.C. § 922(g)(1).3

       Because § 922(g)(1) contains an express jurisdictional element that satisfies the
Commerce Clause, a long line of post-Lopez Eighth Circuit decisions have rejected
claims that the statute is unconstitutional. See United States v. Holman, 197 F.3d 920,
921 (8th Cir. 1999); United States v. Crawford, 130 F.3d 1321, 1322 n.1 (8th Cir.
1997); United States v. Barry, 98 F.3d 373, 378 (8th Cir. 1996); United States v. Bates,
77 F.3d 1101, 1104 (8th Cir. 1995); United States v. Shelton, 66 F.3d 991, 992 (8th
Cir. 1995); United States v. Rankin, 64 F.3d 338, 339 (8th Cir. 1995); United States
v. Mosby, 60 F.3d 454, 456-57 (8th Cir. 1995).

       Nothing in Morrison changes our mind about the constitutionality of § 922(g)(1).
 Cf. United States v. Hoggard, ___ F.3d ___, No. 01-1354 (8th Cir. June 22, 2001)
(addressing the constitutionality of 18 U.S.C. § 2251 and noting that neither Lopez or
Morrison involved statutes containing an express jurisdictional element). We agree
with those circuits that have specifically rejected the notion that Morrison calls into
question the constitutionality of § 922(g)(1):

      The jurisdictional element in § 922(g)(1) puts it into a different category
      of analysis than the laws considered in Lopez and Morrison. Section
      922(g)(1) by its language only regulates those weapons affecting
      interstate commerce by being the subject of interstate trade. It addresses
      items sent in interstate commerce, and the channels of commerce



      3
        We choose to address the merits of Stuckey's constitutional challenge only
because that is more convenient than deciding whether Stuckey waived the argument
by failing to raise it before the district court or in his first appeal, and because the
government didn't argue waiver.

                                          -3-
      themselves--ordering they be kept clear of firearms. Thus, no analysis of
      the style of Lopez or Morrison is appropriate.

United States v. Dorris, 236 F.3d 582, 586 (10th Cir. 2000); see United States v.
Santiago, 238 F.3d 213, 216 (2d Cir. 2001) ("Unlike the statutes at issue in either
Lopez or Morrison, § 922(g) includes an express jurisdictional element requiring the
government to provide evidence in each prosecution of a sufficient nexus between the
charged offense and interstate or foreign commerce."); United States v. Wesela, 223
F.3d 656, 660 (7th Cir.) ("Nothing in either [Lopez or Morrison] casts doubt on the
validity of § 922(g), which is a law that specifically requires a link to interstate
commerce."), cert. denied, 121 S. Ct. 1145 (2000); see also United States v. Boles, No.
00-1878, 2001 WL 22985, at *1 (4th Cir. Jan. 10, 2001); United States v. Jones, 231
F.3d 508, 514-15 (9th Cir. 2000); United States v. Napier, 233 F.3d 394, 402 (6th Cir.
2000).

II.   The Renewed Jury Instruction Challenge.

       Under the "law of the case" doctrine "a decision in a prior appeal is followed in
later proceedings unless a party introduces substantially different evidence, or the prior
decision is clearly erroneous and works a manifest injustice." United States v. Bartsh,
69 F.3d 864, 866 (8th Cir. 1995) (quoting United States v. Callaway, 972 F.2d 904,
905 (8th Cir. 1992)); see also United States v. Washington, 197 F.3d 1214, 1216 (8th
Cir. 1999) ("[W]hen a court decides upon a rule of law, that decision should continue
to govern the same issues in subsequent stages in the same case.") (quoting Arizona v.
California, 460 U.S. 605, 618 (1983)).

       Stuckey contends that our first opinion is clearly erroneous and works a manifest
injustice because we failed to consider whether the supplemental instruction amounted
to a constructive amendment of the indictment. We previously explained why we didn't
consider the constructive amendment issue:

                                           -4-
      Stuckey challenge[d] the propriety of the supplemental instruction on
      appeal, but only in the most perfunctory manner. Stuckey [did] not argue
      that the supplemental instruction amounted to a constructive amendment
      of the indictment. Nor [did] he identify the instruction as an infringement
      of his constitutional rights under the Fifth or Sixth Amendments [and his]
      opening brief cites no legal authority in its discussion of the supplemental
      instruction.

Stuckey, 220 F.3d at 982.

       An "[appellant's brief] must contain . . . appellant's contentions and the reasons
for them, with citations to the authorities . . . on which the appellant relies." Fed. R.
App. R. 28(a)(9)(A). As a result, we regularly decline to consider cursory or summary
arguments that are unsupported by citations to legal authorities. See United States v.
Wadlington, 233 F.3d 1067, 1081(8th Cir. 2000); United States v. Gonzales, 90 F.3d
1363, 1369 (8th Cir. 1996); see also United States v. Dunkel, 927 F.2d 955, 956 (7th
Cir. 1991) ("Judges are not like pigs, hunting for truffles buried in briefs.").

       In the first appeal, the only legal authority cited by Stuckey (in his reply brief)
referred to the general principle that a supplemental instruction must be "non-
prejudicial." United States v. Suppenbach, 1 F.3d 679, 683 (8th Cir. 1993). A variance
inquiry involves a prejudice analysis, whereas a constructive amendment inquiry does
not. Thus, because we generously viewed Stuckey's perfunctory challenge as raising
a claim of prejudice, we felt obligated to undertake a variance analysis rather than
decline to address the argument. See Stuckey, 220 F.3d at 982.

      Stuckey now turns our generosity against us, essentially arguing that our first
opinion is clearly erroneous and works a manifest injustice because we declined to
consider an unsupported argument (i.e., constructive amendment). We disagree. Our
remand was limited to the issue of excluding Stuckey's military drug convictions for
purposes of the armed career offender enhancement. A defendant does not receive a


                                           -5-
second chance to support an argument he failed to support in a first appeal simply
because he is resentenced. Cf. United States v. Behler, 187 F.3d 772, 777 (8th Cir.
1999) (declining to consider issues raised in second appeal that were beyond the
limited scope of the defendant's resentencing).

       Stuckey also argues that we should address his constructive amendment
argument now, because he will be able to raise the argument later in a motion under 28
U.S.C. § 2255. Stuckey reasons that our prior decision thereby "works a manifest
injustice" because of the resulting delay in addressing the merits of his argument. We
disagree. Any "manifest injustice" resulting from delay stems not from our decision,
but from Stuckey's initial failure to support his argument. Surely, Stuckey has every
right to raise a constructive amendment argument in a § 2255 motion. Stuckey's right
to have us review that argument, however, will depend upon his ability to satisfy the
procedural strictures placed upon our review of collateral challenges. See 28 U.S.C.
§ 2253.

       For the reasons stated, we reject Stuckey's constitutional challenge to 18 U.S.C.
§ 922(g)(1), and hold that his renewed challenge to the supplemental jury instruction
is barred by the law of the case doctrine. We therefore affirm his judgment of
conviction.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-